State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 29, 2015                   D-12-15
___________________________________

In the Matter of EDWARD S.
   COOPER, an Attorney.
                                            MEMORANDUM AND ORDER
(Attorney Registration No. 2842235)               ON MOTION
___________________________________


Calendar Date:   December 22, 2014

Before:   Garry, J.P., Rose, Lynch and Clark, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for Committee on Professional
Standards.

     Edward S. Cooper, Linden, New Jersey, pro se.

                             __________


Per Curiam.

      Edward S. Cooper was admitted to practice by this Court in
1997. He was previously admitted in New Jersey in 1989, where he
currently maintains an office for the practice of law.

      By order dated July 11, 2014, the Supreme Court of New
Jersey publicly reprimanded Cooper upon his execution of a
stipulation of discipline by consent. Cooper had admitted to a
violation of three Rules of Professional Conduct by failing to
safeguard the property of a third party, failing to notify the
third party of his receipt of said property and knowingly
disobeying an obligation set forth in a court judgment. Cooper
has not filed a copy of the order of the Supreme Court of New
Jersey with this Court (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.19 [b]).
                              -2-                D-12-15

      The Committee on Professional Standards now moves to impose
discipline upon respondent pursuant to the rules of this Court
(see Rules of App Div, 3d Dept [22 NYCRR] § 806.19 [a], [c]).
Cooper has responded by affidavit in mitigation and/or defense
sworn to December 15, 2014, and the Committee has replied by
affidavit sworn to December 23, 2014.

      We grant the Committee's motion and further conclude that,
under the circumstances presented and in the interest of justice,
Cooper should be suspended from the practice of law for 90 days
(see Matter of Kain, 64 AD3d 992, 992-993 [2009]; see generally
Matter of Marshall, 67 AD3d 1122, 1123 [2009]).

     Garry, J.P., Rose, Lynch and Clark, JJ., concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that Edward S. Cooper is suspended from the
practice of law for a period of 90 days, effective immediately,
and until further order of this Court; and it is further

      ORDERED that, for the period of suspension, Edward S.
Cooper is commanded to desist and refrain from the practice of
law in any form, either as principal or as agent, clerk or
employee of another; and Cooper is forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further
                              -3-                  D-12-15

      ORDERED that Edward S. Cooper shall comply with the
provisions of this Court's rules regulating the conduct of
suspended attorneys (see Rules of the App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court